ALLOWABILITY NOTICE
This Office action is responsive to Applicant's amendment filed 10/19/21.  No claims were amended or canceled. Claims 21 and 22 are to be added.  Claims 1-22 are to be allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art teaches of providing task assistance, including using an email application.  However, prior art fails to explicitly teach of, and it would not have been obvious to one of ordinary skill in the art at the time of the invention to have, a method of providing task assistance, comprising: presenting a user interface for an electronic messaging application, the electronic messaging application including a plurality of messages; identifying, by one or more processors of a computing device based on one or more of the plurality of messages of the messaging application, a task to be performed by a user; in response to the identifying, the one or more processors automatically performing the following: identifying a set of entities associated with the task based on a description of the task and information about the user; selecting one of the set of entities associated with the task; based on selection of the entity from the set, identifying information for performing the task; formatting the identified information for 
As for the 2019 PEG, while the claims do recite an abstract idea (Certain Methods Of Organizing Human Activity), the limitations regarding at least “in response to the identifying, the one or more processors automatically performing the following: identifying a set of entities associated with the task based on a description of the task and information about the user; selecting one of the set of entities associated with the task; based on selection of the entity from the set, identifying information for performing the task; formatting the identified information for performing the task for presentation via the user interface; and outputting, for presentation via the user interface, the task, the selected entity and the identified information for performing the task” go beyond generally linking the use of the judicial exception to a particular technological environment or field of use to actually apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294. The examiner can normally be reached Mondays, Tuesdays, and Thursdays, 9:00a-3:00p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN S MILLER/Primary Examiner, Art Unit 3683